Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment after final action filed on 02/22/2021.
Claims 3 and 9 had been cancelled.
Claims 1 – 2, 4 – 8 and 10 – 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for indication of allowable subject matter: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The claimed subject matter of independent claims 1, and 7 are allowable over the art of record and none of the references either alone or in combination fails to teach or fairly suggest or render obvious “a plurality of control circuits each including a sequential logic circuit and serially connected to the plurality of processing circuits, wherein the timing signal generation circuit is coupled to the plurality of control circuits to supply control clock signals to the control circuits based on the timing signal in order from the control circuit at the subsequent stage to the control circuit at the preceding stage”, as described in circuit arrangements in claim1 and “supplying, by the timing generation signal circuit control clock signals to a plurality of control circuits, each including a sequential logic circuit and serially connected to the plurality of processing circuits, based on the timing signal in order from the control circuit at the subsequent stage to the control circuit at the preceding stage” with method steps described in claim 7. 
1 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1 – 2, 4 – 8 and 10 – 12 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/NITIN C PATEL/Primary Examiner, Art Unit 2186